Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144736                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MIDWEST MEMORIAL GROUP, LLC, et al,                                                                     Brian K. Zahra,
           Plaintiffs-Appellees,                                                                                     Justices

  v                                                                SC: 144736
                                                                   COA: 301861
                                                                   Ingham CC: 10-000025-CR
  MARK SINGER, KIMBERLY SINGER,
  MKS FAMILY, LLC,
           Defendants-Appellants,
  and
  CLAYTON SMART, COMMUNITY TRUST
  AND INVESTMENT, INTERNATIONAL FUND
  SERVICES IRELAND LIMITED, CITIGROUP
  GLOBAL MARKETS, INC., d/b/a SMITH
  BARNEY, PLANTE & MORAN PLLC, PETER
  JENSEN, and CURRIE KENDALL PLLC,
             Defendants.
  _________________________________________/


        On order of the Court, the application for leave to appeal the February 14, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
           p0416                                                              Clerk